NO.   04-14-00252-CR
                                                      5
STATE OF TEXAS                                        §                               IN THE 4TH COURT

VS.                                                   §                                      OF APPEALS
                                                      i
PHILIP GARAY                                          §                           BEXAR COUNTY, TEXAS


                                                      §
                              MEMORANDUM AND MOTION TO       DISMISS    FOR
                              LACK OF SUBJECT MATTER JURISDICTION




      CCME KW, PEnnacn PITTT.TP OKAY, denyinq and challenging the jurisdiction of"

      court over the subject ratter in the above-entitled cause, for the reascfia-explai/Sl irf'tffe'...

following mHirrandun:




                                                    I.
                               The Natuce of Siiiject Hatter JurisdictLCTi


        Ihe jurisdicticn of a court over the subject ratter has been said to be essential,

necessary, indispensable and an elemaitary prareqjisite to the exercise of judicial pcwgr.           21

C.J.S., "Courts," § 18, p. 25.     A fount cannot pecceed with a trial or make a judgement withait

sich jurisdicticn existinq.

        It is elarEntary that the jurisdicticn of the court over the subject matter of the action

        is the mast critical aspect of the court's authority to act.     Without it the court lacks

        any power to pccceed; therefore, a defense based ipon this lack cannot be waived and nay

        be asserted at any tine.    Matter of tieen, 313 S.E.2d 193 (N-C-Afp. 1984).

        Subject natter jurisdiction cannot be conferred by waiver or ccnsent, and nay be raised at

any tins.   Rodriques v. State, 441 So. 2d 1129 (Fla.Ap?. 1983).    Tns subject natter jurisdicticn of
a criminal case is related to the cause of action in gsneral, irore specifically to the alleged crine
or offense vvhich creates the acticn.

        The subject matter of a criminal offense is the crine itself.        Subject-matter in its
        bL-cacest s^se rr^ns the cause; the object; the thing in disfute.        Still^ll v. fferkham,
        in P.Td 15, 16 135 Kan. 296 (1932).




                                                 1.
          An indictnent or ccnplaint in a criminal case is the main means by which a court obtains
subject natter jurisdicticrii and is "the jurisdictions! instrument upon which the accused stands
trial."   State v. Chatmon, 671 P.2d 531, 538 (Kan. 1983).     The indictment is the foundation of the
jurisdiction of the magistrate or court.     Thus if these charging instruments are invalid, there is

a lack of subject natter jurisdiction.

          Without a formal and sufficient indictment or information, a court does rot acquire subiect
          natter jurisdiction and thus an accused may not be punished for a crine. Hcncmichl v. State,

          333 N.W.2d 797, 798 (S.D. 1983).

          A formal accusation is essential for every trial of a crine.    Without it the court acquires

          no jurisdiction to proceed, even with the consent of the parties, and where the indictment
          or information is invalid the court is without jurisdiction.    Ex parte Carlson, 186 N.W.
722,725,   176 Wis. 538 (1922).

          Without a valid indictnent any judynait or sentenoa rendered is "void ab initio"     Ralph

v. Folice Court of El Oerrito, 190 P.2d 632, 634,     84 Cal.flfp.2d 257 (1948).   .

          Jurisdiction to try and punish for a crime cannot be acquired by the mere assertion of it,

          cr invoked otherwise than in the mods prescribed by law, and if it is not so acquired or

          invoked any judgment is a nullity.   22 C.J.S., "Criminal Law," § 167, P. 202.

          The charqing instrunent nust not cnly be in the particular node or form prescribed by the

constitution and statute to be valid, but it also must contain reference to valid laws.       Without

a valid law, the charqing instrunent is insufficient and no subject matter jurisdiction exists for

the matter to be tried.

          Where an indictment charges no crime, the court lacks jurisdicetion to try the accused.

          Racple v. Hardiman, 347 N.W.2d 460, 462,   132 Mich.App. 382 (1984).


          [Wjhether or not the ccnplaint charges an offense is a jurisdicticnal natter.     Ex parte

          Carlson, 186 N.W. 722, 725,   176 Wis. 538 (1922).


          Pn invalid law charged against cne in a criminal matter also neqates subject natter

jurisdiction by the sheer fact that it fails to create a cause of action.        "Subject natter is

the thinq in controversy." HoIites v. Mason, 115 N.W. 770, 80 Neb. 454, citing Black's Law

Dictionary,    without a valid law, there is no issue or controversy for a court to decide upon.

Thus, where a law does not exist or does not constitutionally exist, or where the law is invalid,

void, or unoonstitutional, there is no subject matter jurisdiction to try cne for en offense

alleged under sudi a law.
        If a criminal statute is mccnstituticnal/ the court lacks subject-matter jurisdiction and

        cannot proceed to try the case.     22 C.J.S., "Criminal Law/" § 157, p. 189; citing Feople

        v. Katrinak, 185 Cal. Rptr. 899,     136 Cal.Arp.3d 145 (1982).

        Wiere the offense charged cbes not exist, the trial court lacks jurisdiction.     State v.

        Chrisbenaen, 329 N.W.2d 382, 383,     110 Wis. 2d 538 (1983).

        Nat all statutes create a crifidiial offense- Thus where a man was charqed with "a statute

vfoich cbes not create a criminal offense," such person was never legally charged with any crime or

lawfully jonvicted because the trial court did not have "jurisdiction of the subject matter,"
State ex rel. Hansen v. Riqq, 258 Mim. 338,      104 N.W.2d 553 (I960).   There must be a valid law in

order for subject matter to exist.

        In a "=*. where a man was convicted of violating certain sections of sane laws, he later

claimed that the laws were unconstitutional which deprived trie county court of jurisdiction to try

him for those offienses.   The Strata Court of Oregon held:

        If these sections are unxnstitutional, the law is void and an offense created by them is
        not a crime and a conviction under than cannot be a leqal cause of inpnsonment, fcr no
        court can acquire jurisdiction to try a parson for acts which are made criminal only by
        an unccTBtituticnal law. Kelly v. Meyers, 253 F&c. 903, 905 (Ore. 1928).

        Without a valid law there can bs no crime charqed under that law, and where there is no
criiiE or offense there is no controversy or cause of action, and without a cause of action there
can be no subject matter jurisdiction to try a person accused of violating said law.      The court

then has no power or right to hear and decide a particular case involving such invalid or

nonexistent laws.

        These authorities and others make it clear that if there are ro valid laws charqed against
a person, there is nothing that can be deemed a crime, and without a crime there is no subject
matter jurisdiction. Further, invalid or unlawful laws make the catplaint fatally defective and
insufficient, and without a valid carplaint there is a lack of abject nBtter jurisdiction.
        The fetiticner asserts that the laws charged aqainst himarenotvalid,ordonot
o;nstitutic»allv exist as they do not cenferm to certain constitutional prerequisites, and thus
are no laws at all, which prevents subject natter jurisdiction to the ahoveWl o:urt.
        The criminal indictments in question alleqe that the Petitioner has caimittsd several

crimes by the violation of certain laws which are listed in said complaints, bo wit:


            Driving Wiile Ihtcodcated - V.T.C.A., Penal Oode § 49.04

            Enhanced Offerees Ard Penalties - V.T.C.A., Penal Ode § 49.C9

        Petitioner contends that these laws cr statutes used in the ccnplaints aqairBt petitioner

are located in ard derived frcm a collection of books entitled 'Texas Penal Code." Upon lcckinq up

these laws in this publication, Petitioner discovered they cb not adhere to several constitutional

provisions of the Texas Constitution.

        By Article 3 of the Constitution of Texas (1876), all lavmaking authority for the State is
vested in the Leqislature of Ttexas. This Article also prescribes certain forms, modes and
procedures that nust be followed in cider for a valid law to exist under the constitution.    It is
furdanental that rcthinq can be a law that is not enacted by the Leqislature prescribed in the
Ccnstituticn, ard v*uch fails to conform to constitutional forms, prerequisites cr prohibitions.

These are one grounds fcr challenqinq the sdbiect natter jurisdiction of this court, since the

validity of a law on a complaint cr indictment qces to the •jurisdiction of a court.   Ihe following

explains in authoritative detail why the laws cited in the indictment aqainst the Petitioner are

net ccnstituticnally valid laws.

                                                   n.

                  By Constitutional Manrfaha, all Taw Must Have an Ehactinq ne of the laws cited in the catiDlaints against the Accused, as found in the 'Texas Penal

Oodes" or "Texas Statutes," contain any enactinq clauses.

        The constitutional provision which prescribe* an enacting clause for all laws is net
directory, tut is mandatory.    This provision is to be strictly achered to as asserted by the
Suprerre Cburt of Texas, Oourt of Criminal Appeals.

        ryrfa- a constitutional provision s-rin as that set cut in Article 3 Sec. 29, it is mandatory
        tirat ever/ law contain these words showinq en its face the Authority by which it is enacted
        ard that Authority is the leqislature of the St-at-e of Texas.   This mandate acts as a
        limitation en the power of the leqislature and, if not complied with, that bodvs acts 6b
        rot have force ard effect of law. National Biscuit Co. v. State Civ.App. 129 S.W.2d 494
         (1939). American Indamitv Co. v. Citv of Austin 112 T. 239, 246 S.W- 1019 (1922).




                                              4.
       Upon both Principle and Authority. Article 3 Sec- 29 of the Texas Oaistitution which

        provides that "the style of all laws of this State shall be- "Be it enacted by the

        Isqislature of the State of Texas/' is mandatoty, and that a statute without any enacting

        clause is void.    Bills trust ocntain the enactina clause prescribed bv Article 3 Sec. 29

        and have adequate titles aid contain but one subject.      Thus, a statute without any enactinq
        clause is void.    See Sicberq v. Security Savings and Loan Assn.    73 Minn. 203, 212 (1898).

                                                   m.
              V*Ht is the Purpose of the Constitutional Provision fir an BBCting Clause?

        To determine the validity of usirq laws without an enactinq clause against citizens, we
need tD deteoiine the purpose «d function of an enacting clause; and also to see what pxblens or
evils were interred to be avoided bv including such a provision in our State Constitution.      One
object of the constitutional rrandate for an enacting clause is to show that the law is one enacted
by the legislative body which has been given the lawmaking authority under the Ocnstitutkn.

        The purpose of thus prescribing an enacting clause— "the style of the acts" —is to

        establish it; to give it permanence, uniformity, and certainty; to identify the act of

        legislation as of the general *erc*rbly; to afford evidence of its legislative statutory

        nature;    and to secure uniformity of identification, and thus prevent inadvertence,

        possibly mistake and fraud.    State v. Patterson, 4 S.E. 350, 352,     93 N.C. 663 (1887);
        82 C.J.S., "Statutes," § 65, p. 104; Joiner v. State, 155 S.E.2d 8, 10, 223 Ga. 367 (1967).

        Wrat is the object of the style of a bill or enacting clause anyway?       Tb show the authority

        by which the bill is enacted into law; to shew that the act cares fran a place pointed cut

        by the Constitution as the scuros of legislation.       Eerrill v. Keel, 151 S.W. 285, 272, 105
Ark. 380 (1912).

        Tb fulfill the purpo-33 of identifying the lawmaking authority of law, it has be^n repsatedly

declared by the cxxnxs of this laid that an enacting clause is to aooear on the farp of every law

vhich the people are expected to follow and obey.


        The almost unbroken custan af centuries has been to preface laws with a statement in sane

        fban declaring the enacting authority.     The purpose of an enacting clause of a statute is
        to identify it as an act of legislation by expressing on its face the authority behind the
        ^t.     73 Am. Jur.2d, "Statutes," $ 93- n. 319, 320;    Preckel v. Byrm, 243 N.W. 823, 826,
        62N.D. 356 (1932).

        For an enacting clause to appear on the face of a law, it trust be recorded or
with the law so that the piolic can readily identify the authority foe that particular law which
th=y are expected to follow.    Th= •'statutes" used in the indictments against the Petition* have




                                              5.
no enacting clauses.   They thus cannot be identified as acts of legislation of the State of Texas

pursuant to its lawmaking authority under Article III of the Ctnatituticn of Texas (1876)/ since

a law is mainly identified as a true and ocnstituticnal law by way of its enacting clause.      The

Supreme Q>jrt of Georgia asserted that a statute nust have an enacting clause/ even though their

State Cbnstituticn had no provision for the measure.      The Oburt si-ited that an enacting clause

establishes a law or statute as being tcue and authentic law of the State:

         The enacting clause is that portion o£ a statute whidi gives it iurisdictional identity

         end constitutional authenticity.   ilbiner v. State, 155 S.E.21 8/ ID (Ga. B67).

         The failure of a law to display on its face an enactinq clause deprives it of essential

legality* and renders a statute which emits stch clause as 'a nullity and of no force of law."
Joiner v. State, supra.   The statutes cited in the carplaints have no jurisdictional identity

and are not authentic laws under the Cbnstituticn of Texas.

         The Cburt of Appeals of Kentucky held that the constitutional provision requiring an
enactinq Haire is a basic concept which has a direct affect upon the validity of a law.       The
Court/ in dealing with a law that !wd contained no enactinq clause/ stated:

         The alleged act or law in question is urnanBd;     it shows no sign of authority; it carries
         with it no evidence that the General Assembly or any other lawnakinq power is responsible
         or answererable for it.   * * * Ey an enacting clause, the makers of the Cbnstituticn
         intended that the General Assenbly should mate its impress or seal, as it were, upen each
         enacbnait for the sake of identity, and to assure and shew .-espcnsibility. * * * Wule
         the Constitution irakes this a necessity, it did not originate it.    The custan is in use
         ptactically everywhere, and is as old as parliamentary cpvernrent, as old as king's
         cterees, an} even they borrowed it- The decrees of Cyrus, King of Fersia, vhich Holy
         Writ records, were not the first to be prefaced with a abatement of authority. The law
         was delivered to ftoes in the name of the Great I Am, and the prologue to the Great
         Comurrhents is no less majestic and impelling. But, whether these edicts an3 oaimands
         be praiulgabad by the Suprane Ruler or by petty kings, or by the sovereign people
         themselves, they have always begun with sore such form as an evidence of power and
         authrity. ComonHealth v. Illinois Cent. R. Co., 170 S.W. 171, 172, 175, 160 Ry. 745
          (1914).

         The "laws" used against the Ktiticner are urmaned. They show no sign of authority en
 their face as reocrded in the 'Texas Penal Code and Statutes." They carry with than no evidence
 that the Legislature of Tte^, pursuant to Article m oC the Constitution of Texas (1876), is
 responsible for these laws. Without an enacting clause the laws referenced to in the conplaints
 have no official evidence that they are fron an authority which Petitioner is subjscfc or raqpired to

 obey.




                                             (o-
          Wren the qnggticn of the "objects intended to be secured by the enacting clause provision"

was before the Supreme O>urt of Minnesota/ the Oaxt held that such a clause was necessary to show

ths people vho are to obey the law, the authority for their obedience.      It was revealed that

historically this was a main use for an enacting clause/ and thus its use is a fundamental corcept

of law.    The Court stated:

          All written laws, in all times and in all countries/ whether in the form of decrees issued

          by absolute ncnarchs/ or statutes enacted by king and council/ or by a representative body,

           have/ as a rule, expressed upon their face the authority by which they were ptatulgated or

          enacted.    The alncst unbroken custcm of centuries has been to preface laws with a statement

           in seme form declaring the enacting authority.   If such an enacting clause is a mere

          matter of fbrni, a relic of antiqoity, serving no useful purpose, why should the

          constitutions of so many of cur states require that all laws must have an enacting clause,
          and prescribe its fburt?   If an erecting clause is usefull and ijiportant/ if it is desirable

           that laws shall bear upon their face the authority by which they are enacted, so that the

          people who are to obey them need not search legislative and other records to ascertain the

          authority, then it is not beneath the dignity of the framers of a constitution, or unworthy

          of such an instrument, to prescribe a inifbrm style for such enacting clause.

           The words of the constitution, that the style of all laws of this state shall be, "Be it

           enacted by the legislature of the state of Minnesota," imply that all laws roust be so

           expressed cr declared, to the end that they may express upon their face the authority by
           vhich they were erected; and, if they da not so declare, they are not laws of this state.

           Sjcberg v. Security Savings & loan Assn, 73 Minn. 203, 212-214 (1898).

          This case was initiated when it was discovered that the law relating to "building, loan

and savings associatiens," had no enacting clause as it was printing in the statute bock, "Laws

1897, c. 250."       the Court made it clear that a law existing in that manner is "void" Sjcberg/

supra, p. 214.

           The purported laws in the ocmplaints, which the Petitioner is said to have violated, are
referenced to various laws found printed in the "Texas Penal Cede" book.       Petitioner has looked up
the laws charged against him in this bock and found no enacting clause for any of these laws.        A

citizen is not expected or required to search through other records or books for the enacting
authority.     If such enacting authority is not "en the face" of the laws which are referenced in ar.
ccnplaint, then "they are not laws of this state;" and thus are not laws to which Petitioner is
subject.     Since they are not laws of this State, the above-named Ccurt has no subject matter
jurisdiction, as there can be no crime which can exist fran failing to follow laws which cb not

constitutionally exist.




                                                 7.
          In speaking en the necessity and purpose that each law be prefaced with an enacting clause,

the Supraie Ocurt of Tennessee quoted the first portion of the Sjobag case cited above, and then

stated:

          The purpose of provisions of this character is that all statutes may bear upon their faces

          a declaraticn cf sovereign authority by which they are enacted and declared to be the law,

          and to promote and preserve uniformity in legislation.   Such clauses also import a eanrard

          of obedience and clothe the statute with a certain dignity, believed in all times to

          camand respect and aid in the enforcement of laws. State v. Burrow, 104 S.W. 526, 529, 119

          Tern. 376 (1907).

          The use of an enacting clause doss not merely serve as a "flag" under which bills run the

course through ths legislative machinery. Vaughn & Ragsdale (£>. v. State Bd. of Eq., 96 P.2d 420,
424 (Ifcnt. 1939).    The enacting clause of a law goes to its substance, and is not merely procedural.
Mxgan v. Murray, 328 P.2d 644, 654 (Want. 1958).

          flny purpxted statute which has no enacting clause en its face, is not legally binding and

obligatory upon the people, as it is not constitutionally a law at all.     The Supreie Oourt of

Michigan, in citing numerous authorities, said that an enacting clause was a requisite to a valid

law since the enacting provision was mandatory:


          It is necessary that every law should show en its face the authority by which it is adopted

          and praiulgated, and that it should clearly appear that it is intended by the legislative

          power that enacts it that it should take effect as a law.   People v. Dettenthaler, 77 N.W.
450, 451,   118 Mich. 595 (1898); citing Swann v. Budc 40 Miss. 270.

          The laws in the "Texas Paial Oooe Statutes" do not show en their face the authority by

which they are adopted and prcmulgated.     There is nothing en their fees which declares they

should be law, or that they are of the proper legislative authority in this State.


          These and othar authorities then all hold that the enacting clause of a law is to be "en

its face."    It itust appear directly above the content cr body of the law.   To be en the face of

the law does not and cannot mean that the enacting clause can be buried away in sore other volume

or scne ether bock          The enacting must be intrinsic to the law, and not "extrinsic" to it, that is, it cannot
be hiddsn away in other records cr bocks.     "Stub the enacting clause is regarded as part of the
law, and has to appear directly with the law, on its fare, sd that cne charged with said law
kncvB the authority by vhich it exists.

                                                  TV.
                       Iob ttet be Published and Recorded with Enacting Clauses

         Since it has been repeatedly held that an enacting clause nust appear "en the face" of a
law, such a requirement affects the printing and pitiishing of laws.      The face that the

CTXBtitution requires "all lawB" to have an enacting clause makes it a requirmant en not just

bills within the legislature, but en published lavs as well.      If. the constitution said "all bills"
shall have an enacting clause, it probably could be said that their use in publications would not

be recpired.     But the historical usage arri application of an enacting clause has been for them to
be printed and published alcng with the bod/ of the law, thus appearing "on the face" of the law.

        It is cbvicus, then, that the enacting clause nust be readily visible on the fgp? of a

statute in the cennen node in which it is published so that citizens don't have to search through

the legislative journals or other recoros and b>oks to sse the kind of clause used, or if any

exists at all.    Thus a law in a statute book with an enacting dajse is net a valid publication of

law.   In regards to tha validity of a law that was found in their statute books with a defective

enacting clauss, the Supreme Ocurt of Nevada held:

        Cur constitution expressly provided that the enactinq clause of every law shall be, "The

        pecple of the state of Nevada, represented in senate and assembly, do enact as follows."

        This lencpage is susceptible cf but cne interpretation.     There is no dcubtful maaning as

        to the intention.     It is, in cur judgement, an imperative mandate c£ the people/ in their

        sovereign caoecity, to the legislature, requiring that all laws, to be binding upon them,

        shall, upon their face, express the authority by which they were enacted; and, since this

        act comas to us without such authority appearing upon its face, it is not a law." State of

        Nfevadav. Rogers, ID tfev.    120, 261 (1875); approved in Gaine v. Rotbins, 131 P.2d 5L6,

        518,     61 Nsv. 416 (1942); Ffefeujer v. Spurling, 290 S.W. 14, 15   (Tern. 1926).

        Ifce manner in whidi the law care to the coort ves by the way it was found in the statute

bode, cited by the Gburt as "Stat. 1875, 65," and that is hew they judge the validity of the law.

Since they saw that the act, as it was printed in the statute book, had an insufficient enacting
clause sxi its faoe, it was dsemad to be "not a law."    It is enly bv inspecting trie publicly
printed statute book that the pecple can determine the source, authority and ccnstituticnal

authenticity of the law they are expected to follow.
          It should be noted that laws in the above cases ware held to be vdld far having no

enacting clajses despite the fact that they were published in an official statute book of the
State, and wore naxt to other lave vhich had the peeper erecting clauses.          Therefore, a lock at
the T&as Knal Ode, which is published in an official book entitled "Texas Penal Code Annotated
Verrcn"    has no enacting classes, thus should also be void for having no enacting clauses.

          The preceding examples and declaraticrB en the use and purpose of enacting clauses shows

beyend cbubfc that nothing can be callBd or regarded as a lav '£ this State vhich is published
without an eating clauas en its face,         fbthirag can exist as a State law eccerf; in the manner

prescribed by the State Constitution,       One cf those provisions is that "all laws" itust bear on

their face a specific enacting style—"Be it enacted by the Legislature of ths State of Ttexas."
 ("Do Gonst./ Art. Ill, Sec. 29).      All laws must be published with this clause in order to be
valid laws, and since the "statutes" in 'Texas" are not so published/ they are not valid laws of

this State.

                                                      V.
                          One Lae Referenced to in the Gbnplaints Contain no Titles

           The laws listed in the conrplaints in question/ as cited fran the "Texas Statutes/" contain

no titles.     All laws are to have titles indicating the subiect matter of the law, as required by

the Constitution of Texas:


           Article HI, Sec. 35.     No bill shall contain more than one subiect.     The subiect of each

           bill shall be expressed in its title in a manner that gives the legislature and the public

           reasonable notice of that subject.


           By this provision a title is required to be en all laws.       The title is another cne of the

forms of a law required by the Gtnstituticn.       This type of ccnstituticnal provision 'hates tine

title an essential part of every law/" thus the title "is as mxh a part of the act as the bod/

itself."     Leininger v. Alger, 25 N.W.2d 348, 351,       316 Mich. 644 (1947).

           The title to a legislative act is a part thereof/ and must clearly express the subiect of
           legislation.    State v. Burlington & M. R.R. Go., 60 Nab. 741, 84 N.W. 254 (1903).

          Nearly all legal authorities have held that the title is part of the act, especially whan

a constitutional provision for a title exists.        37 A.L.R. Annotated/ pp. 948, 949.    What than can

be said of a law in which an essential pert of it is missing, except that it is not a law undo:

the State Constitution.

          This provision of the State Constitution, providing that every law is to have a title

expressing cne subject/ is mandatory and is to be followed in all laws/ as stated by the Supreme

Court of Minnesota:




                                                10.
       We pointed out that out acnstituticnal debates indicated that the constitutional

       requirements relating to the enactment of statutes were intended to be remedial and

       mandatory,—remediaLas quarding against recognized evils arisinq from loose and

       danqsrous methods of conducting legislation, and mandatory, as requiring caipiiance by
       the legislature without discretion en its part to protect the public interest against
       arh recoqnized evils, and that the validity of statutes should depend on carpliance with
        such requirements * * *. Bull v. King, 286 N.W. 311, 313 (Minn. 1939).

        One- acnstituticnal provisions for a title have been held in many other states to be
mandatory in the highest sense.   State v. Beckman, 185 S.W.2d 810, 816 (Mo. 1945): leininger v.
Alqer, 26 N.W.2d 384, 316 Mich. 644;    82 C.J.S. "Statutes," § 64, p. 102.    The provision for a
title in the acnstituticn "renders a title indispensable." 73 Am. Jur. 2d, "Statutes," § 99, p.
325, citing Fecple v. Monroe, 349 111. 270, 182 N.E. 439.    Since such provisions regardina a title
are mandatory and indispensable, the existence of a title is necessary to the validity of the act.
If a title does not exist, then it is net a law pursuant to Art. in Sec. 35 of the Constitution
of Texas (1876).   In spaakinq of the constitutional provision requiring one subiect to be embraced
in the title of each law, the Supreme Gcurt of Tennessee stated:

        That requirement of the orcenic law is mandatory, and, unless obeyed in every instance,
        the legislation attempted is invalid and of no effect whatever.       State v. Yardley, 32
S.W. 481, 482,   95 Term. 546 (1B95).

        To further determine the validity of citing laws in a complaint which have no titles, we
nust also look at the purpose for this ccnstituticnal provision, and the evils and problems which
it was intendad to prevent or defeat.

        Cne of the aims ard purposes for a title or caption to an act is to convey to the people
    are to obey it the legislative intent behind the law.

        The acnstituticn has macte the title the conclusive index to the legislative intent as to
        what shall have operation. Meqins v. City of IXiluth, 106 N.W. 89, 90, 97 Minn. 23
         (1906): Hvman v. State, 9 S.W. 372, 373,   87 Tem. 109 (1888).

         In ruling as to the precise meaning of the language emploved in a statute, nothing, as
        we have said before, is more pertinent towards ascertaining the true intention of the
         legislative mind in the passage of the enactment than the legislature's own
         interpretaticn of the scope and purpose of the act, as contained in the capticn.
        WLmberly v. Georgia S. & F.R. Co., 63 S.E. 29, 5 Ga-App. 263 (1908).




                                           II.
        Ihder a constitutional provision * * * requiring the subject of the legislation to be
        expressed in the title, that portion of an act is often the very window through which
        the legislative intent may be seen.     State v. Clintch Canty, 76 N.E. 965,    166 Ind.
162 (1906).

        One title of an act is necessarily a part of it, and in construing the act the title
        dtould be taken into consideration.     Glasser v. Rothschild, 120 S.W. 1,   221 tt). 180

        (1909).

        Without the title the intent of the legislature is concealed or cloaked frcm public
view. Yet a specific purpose cr function of a title to a law is to "protect the people against
covert legislation" Brown v. dower, 166 S.E.2d 363, 365,      225 Ga. 165 (1969).    A title will
reveal or give notice to the public of the general character of the legislation,       ffc&ever, the
nature and intent of the "laws" in the "Texas Statutes" have been ccncealed and made uncertain
by its ncnuse of titles. The true nature of the subject ratter of the laws therein is not made
clear without titles.   Thus another purpose of the title is to apprise the pecple of the nature
of legislation, thereby preventing fraud cr deception in regard to the laws they are to follow.
The U.S. Supreme Ocurt, in determining the purpose of such a provision in state constitutions,

said:


        The purpose of the constitutional provision is to prevent the inclusion of the

         inccngruous and unrelated matters in the same ireasure and to guard against inadvertence,

        st-^ith and fraud in legislation. * * *Cburts strictly enforce such provisions in cages

        that fall within the reasons en which they rest, * * * and hold that, in order to

        warrant the setting aside of enactments fior failure to comply with the rule, the i

         violation must be substantial and plain.    Posadas v. Warner, B. & Oo., 279 U.S. 340,

         344 (1928); also Intemat. Shoe Cb. v. Shartel, 279 U.S. 429, 434 (1928).

        The coiplete airissicn of a title is about as substantial and plain a violation of this

oonstituticnal provision as can exist.   The laws cited in the complaints against the Accused are

of that nature.   They have no titles at all,    and thus are not laws urder our State Constitution.

         The Supreme Gourt of Idaho, in construing the purpose for its oonstituticnal provision

requiring a cne-subject title en all laws* stated:

         The object of the title is to give a general statement of the subject-matter, and such a

        general statement will be sufficient to induce all provisions of the act having a v

         reasonable correction with the subject-natter mentioned. * * * The object cr purpose of
         the clause in the Constitution * * * is to prevent the perpetration of fraud upon tha

         nHibers of the legislature or the citizens of the state in the enactment of laws.         Ex

         parte Crane, 151 Ffec. 1006, 1010, 1011,    27 Idaho 671 (1915).




                                           12..
        The Supreme (birt cf Narth Datota, in speaking en its constituticnal prevision requiring

titles en laws/ stated that# "This provision is intended * * * to prevent all surprises or

misapprehensions en the part of the public."   State v. McEnroe, 283 N.W. 57, 61 (N.D. 1928).

The Supreme Oourt of Minnesota, in speaking en Article 4, § 27 of the State Constitution, said:

        This section of the constitution is designed to prevent deception as to the nature or

        subject of legislative enactments. State v. Rigg, 109 N.W.2d 310, 314,     260 Minn. 141

        (1961); LsFcy v. Special Ihd. Sen. Dist., 172 N.W.2d 764, 768 (Minn. 1969).

        [T]he purpose of the constitutional provision quoted is * * * to prevent misleading cr

        deceiving the public as to the nature of an act by the title given it.     State v. tfelmer,

        211 N.W. 3, 169 Minn. 221 (1926).

        The purposes of the constitutional provision requiring a cne-subject title, and the

mischiefs which it ves designed to prevent, are defeated by the lack of such a title en the face

of a law vhich a citizen is charged with violating.     Upon looking at the laws charged in the

coiplaint from the "Texas Statutes," Eetitioner is left asking, what is the subject and nature

of the laws used in the complaints against him? What interests or rights are these laws intended
to affect?   Since the particular objects of the prevision requiring a cne-subject title are

defeated by the publicaticn cf laws which are completely absent of a title, the use of such a

publication to indict or charge citizens with violating such laws is fraudulent and obnoxious

to the constitution.

        It is to prevent surreptitious, inconsiderate, and misapprehended legislation,
        carelessly, inadvertently, or unintentionally enacted through stealth and fraud, and
        similar ahuses, that the subject cr object of a law is required to be stated in the
        title.   73 An. Jur. 2d, "Statutes," § 100, p. 325, cases cited.

        Judge Ocoley says that the object of requiring a title is to "fairly apprise the people,
through such publication of legislative ptcceedings as is usually made, of the subjects of
legislation that are being censicered." Oooley, Oust. Lira, p. 144. The State Gnstitution
requires cne-subject titles. The particular ends to be accomplished ty repairing the title of a
law are rot fulfilled in the statutes referred to in the "Texas Statutes." Thus the laws charged
in the coiplaints against Petitioner are not valid laws.

                                                  VI-
                   The Ttexas                                                      ■fl



                                                                               •aoeg :rraqq uo pup[ Aie

  30 /qpapne ou &ueo ipup\ spxw axpt qsnC are .astoppad ap qsureBe pesn saqrpeqs ap stlq,

•sspog eqrqeqs peixeo-cs asap irtm cp cq EuupAue psq sexsti 30 aaxiexstEei ap }eip qutq e qcu
 si eoaip 'qoe3 m       -aoeg orafl uo /apopne eupoeua cu aAeq utaasip ssqnqeqs em             -:jsp©

  Ajpctpne ^Gtjtt /q jeep ^t ap11 ^cu cp ..ss^rqeqs sexgi,, a# ut ^qnqeqs pevodind

                                                                                             0681



                 "S*n 58 /i^P&D *a "J33CO   'itjuTB^BO qnq 'aanqaeCiro ^cu 'saxtrt



            ut ptxeft ^» enn se pa^ticoe eq qcaueo ureqjaDtn st iptqw ^glq,      -ssc^l 30

           go in aiop^z cq qumsand swe[ arc ifeip ^gir urej^ao span Tie ^g ^cu st 31

              , sip ut savttEjs aiR 30 A^tjaflne pue aarqeu ap cq se epau squaiEqeqs snTifetcpiB pue
 Butsnjux. fma sons srup swan       ./paaaftOD ^i^ou T»Ccps ap Euprraaco Lopauaogut aAptjapne

     pue eqearooe iptn roA sppccd oq paqeeoD,, aoa« ssqirieis eeetq qeip ssqeorput qi            'sec^L P

        sir 30 ewer TepT3J° ^fl 9^ SH00^ ^T UT ss^ixiBis afl qEip /es ^cu sscp



     uo sautx) iptft suazpp Eut6aBup up «ex se pesn aq qouueo sspcq eosaagaa ipns 30 squaqux*

     am       -pem^EOitbo st ^elr ipoq aousoagai e uap sxui Euupcu aq cq aKsclIe ..sairqeqs

     a{L     *a>\ex otTqrd 9rcq qcu arc stup pue 'axmce sqeAtxl e uixg peAt^p a^e ..seqnqeqs

  atp ut smex aLR qap ftipsaEEre '5(ccq e 30 s^uaTico sip JBto ^u&tj aqevp3 e ssgut

    V      •ureucp otxT1^ ^fl "T ^^ squaunop oi-ppa      -^q&tJAix) e aapun aq ueo x> isaq seq
peq.Tto ap 30 jo eqeqs /ue x> sqe^s sxip 30 queurocp Dtxqnd anxj ou '¥K3 uj           •squairocp

     are ^feu^ se 'peqi^pAfco ja/su araw ..smei uoissss,, am        -psqupta/aao cere aro pue ,,'nCZ ®

             losuehl 'peqeqotuv sepco sexax 3,0x139^, ^q pstPTIcpd aae ..SBqn^eqs sexai,, am

                                                                                                        aqeqs

     auxsq tptUA aarqexst6ea ap 30 sxnq peTTP^ua aip 30 uatssesscd ut st AneuDpnqTqsux* pue

                                 30 Areqacces aip fc\ psupiiqpd csjje acBt\ ..SMEq uotssas,,

                                                •utaaatp snex aip 30 aarqai aip cq se jeap ^t saipu


     uotsses ap cq a&ad aptq am         -serai 30 ,,snej UDtsses,, ap ut paisti uaaq sfe«xe seq a^eqs

jtap 30 s«ei xet3T33O sm        "srexsn 30 amqexstEeq ap 30 smet; ietox3go ap eoe /feip qap fes qcu

sacp qi     ./ujpotpsrpnC Jtexnopjed e ut wbi aoiqae^J cq pesuaoxi suosaa3 /t} peoedaad Ajpessaoau

          qcu,, aaaw uraaaip ssqn^eqs ap :pap se^eqs ,,seqrqeqs sexax,, sip 30 a6ed
                                                 vn.
                         Established Riles of Constitutional Construction


        The issue of subject matter jurisdiction for this case thus squarely rests upon certain

provisicns of the Constitution of Texas (1876)/ to wit:

        Article m, Sec. 29.     The style of all laws of this state shall be:   "Be it enacted by

        the Legislature of the State of Texas."


        Article III, Sec. 35.   No bill shall ccntain more than one subject.

        These provisions are rot on the least anbigucus or susceptible to any other interpretation

than their plain and apparent meaning.    The Sujrane Court of Montana/ in construing such   .

provisions/ said that they were "so plainly and clearly expressed and are so aitirely free fran

arbiguity/" that "there is nothing for the court to construe" Vaughn & Ragsdale Cb. v. State Bd.

of Eq./ 96 P.2d 42.0, 424.   The Supreme Court of Minnesota stated how these ptovisicns are to be

construed/ when it vbs ccnsidaring the meaning of another provision under the legislative

department (Art. 4, § 9):

        In treating of the constitutional provisions/ we believe it is the qeneral rule among

        courts to regard them as mandatory/ and not leave it to the will or pleasure of a

        legislature to obey or disregard them.    Where the language of the constitution is plain/

        ve are not permitted to indulge in g-tarniaHm ccncerning its meaning/ nor whether it is

        the embodiment of great wisctm. * * * The rule with reference to constitutional

        corstncticn is *i.«=r> wall stated by Johnson/ J., in the case of Newell v. People/ 7 N.Y.
9/ 97, as follows:    "If the words anbody a definite meaning/ which involves no absurdity/

        and no contradiction between different parts of the sane writing/ then that meaning
        apparent upon the face of the instrunent is the cne which alone we are at liberty to say

        was intended to be ccnveyed.     In such a case there is no room for construction. That

        vhich the words declare is the meaning of the instrument; and neither courts nor

        legislatures have the right to add to or take away fran that meaning. * * * It nust be

        very plain/—nay/ absolutely certain— that the people did not intend what the language

        they have employed in its natural significaticn imports/ before a court will feel itself
        at liberty to depart fran the piqin reading of a constitutional provision.11   State ex rel
        v. Suttcn, 63 Mirm. 147, 149/ 150,     65 N.W. 262 (1895); affirmed, State v. Holm, 62
N.W.2d 52, 55, 56 (Minn. 1954); Butler Taoonite v. Roarer, 282 N.W.2d 867, 870, 871

         (Minn. 1979).
        It is certain that the plain and apparent language of these Oonstituticnal provisions

are not followed in the publication known as the "Texas Statutes" which contain no titles and no

enacting clauses, and thus it is not and cannot be used as the law of this State under our

ccnstituticn.   No language could be plainer or clearer than that used in Art. in, § 29 and § 35
of cur ccnstituticn.   There is no roan far construction!   The contents of these provisions were

written in ordinary language/ making their meaning self-evident.

        No matter how much the courts of this State have relied upcn and used the publication

entitled "Texas Statutes" as being law, that use can never be regarded as an exception to the

(institution.   To support this publication as law/ it must be said that it is "absolutely

certain" that the framars of the Constitution did not intend for titles and enacting clauses to

be printed and published with all laws, but that they did intend for them to be all stripped

away and concealed from public view when a ccnpilation of statutes is made.      Such an absurdity

will gain the support or respect of no one.   Nar can it be speculated that an annotated statute

publication which dispenses with all titles and enacting daises mast be allowed under the

Constitution as it is mere practical and convenient than the "Session Law" publication.     The use
of such speculation or desired exceptions can never be used in construing such plain and

unambiguous previsions.

        [T]he general rule of law is, wy«2n a statute or Constitution is plain and unambiguous,

        the court is not permitted to indulge in speculation concerning its meaning, nor
        vhether it is the arbodiirent of great wisdem.   A Constitution is intended to be framed
        in brief and precise language. * * * It is not within the province of the court to read
        an exception in the Constitution which the fearers thereof did not sea fit to enact
        therein.   Baskin v. State, 232 F=c. 388, 339,   107 Ckla. 272 (1925).

        There is of course no need for construction or interpretation of these provisions as
they have been adjudicated upon, especially those dealing with the use of an enacting clause.
The Tfexas Court of Criminal Appeals has made it clear that Article HI Sec. 29 of the Texas

Constitution "is mandatory state law requiring an eiacting clause and Secretary of State nust

authenticate publication laws, and that a statute without an enacting clause is void."      Ervin
v. State (App. 5 Dist. 2003) W L 2152 - 5309.   Being that the statutes used against Petitioner
are without enacting cI*i«p« and titles they are void, which means there is no offense, no

valid ocmplaints, and thus no subject matter jurisdiction.

        The provisions requiring an enacting clause and one-subject titles were adnered to with
the publications known as the "Session Law" and 'G-neral Laws" for the State of Texas.      But
because certain pecple in government thought that they could devise a more convenient way of
ebing things without regard fee provisions of the State Constitution, they devised a contrivance
known as the "Texas Statutes*" and then held it cut to the public as being "law."    This of

course was fraud/ subversion, and a great deception upon the people of this State which is now

revealed and exposed.


         There is no justification for deviating frcm or violating a written constitution.     The

'Texas Statutes" cannot be used as law, lite the "Session Laws" were once used, solely because

the circutBtances have changed and we now have noce laws to deal with.    It cannot be said that

the use and need of revised statutes without titles and enacting clauses must be justified die

expediency.   New circumstances or needs do not change the meaning of constitutions/ as Judge

Cboley expressed:

         A ccnstitution is not to be oade to nean cne thing at one tine, and another at sore

         subsequent time when the aramstances may have so changed as perhaps to make a different
         rule in the case seem desirable.   A principal share of the benefit expected frcm written
         constitutions would be lost if the rules they established were so flexible as to bend to
         circunetarces or be modified by public opinion.* * * [A] court or legislature which
         should allow a change in public sentiment to influence it in giving to a written
         ccnstitution a construction not warranted by the intention of its founders, would be
         justly chargable with reckless disregard of official oath and public duty; and if its
         course oould beoare a precedent, these instruments would be of little avail. * * *
         Wrat a court is to do, therefore, is to cteclare the law as written.   T.M. Ocoley, A

         Treatise on the Constitutional Limitations, 5th edition, pp. 54, 55.

         There is great danger in looking beyond the constitution itself to ascertain its ireaning
and the rule for goverment.    Locking at the Cbnstituticn alone, it is not at all possible to
find support for the idea that the publication called the "Texas Statutes" is valid law of this
State.   The original intent of Article 3, §29 ard §35 of the Ctnstitution cannot be stretched
to cover their use of such.   These provisions cannot now be regarded as antiqjated, unnecessary
or of little importance, since "no section of a ccnstitution should be considered superfluous."
Butler Taccnite v. Fbener, 282 N.W.2d 857, 870, (Mirm. 1979).    The Constitution was written for
all tines and circutstances, because it embodies fundamental principles which do not change with
time.

         Judges are not to consider the political or eoonanic impact that might ensue frcm
upholding the Constitution as written. They are to uphold it no matter what may result, as that
ancient maxim of law states: "Though the heavens may fall, let justice be dene."
                                              FDEEGN

         Based upcn the above memorandun, the Batiticner moves that this action and cause be

dismissed for lack of subject natter jurisdicticn.

         A court lacking jurisdicticn cannot render judgment but trust dismiss the cause at any

         stage of the proceedings in which it becores apparent that jurisicticn is lacking.

         United States v. Siviglia/ 685 Eed.2d 832, 835 (1S81)/ cases cited.

         Nothing can be regarded as a law in this State which fails to conform to the

ccnstituticnal prerequisites which rail for an enacting clause and title.      There is nothing in
the complaints which can constitutionally be regarcfed as laws, and thus there is nothing in them

which Petitioner is answerable for or which can be charged against him.     Since there are no

valid or ccnstituticnal laws charged against Petitioner/ there are no crines that exist,
conseqjently there is no subject natter jurisdicticn by which he can be tried in the above-nared

court.


                                              OWEKT

         I regard it as just and necessary to give fair warning to this court of the ccnsacjLences

of its failure to follow the Ctnstituticn of Texas and uphold its oath and duty in this natter,

being that it can result in this court ccnmitting acts of treason, usurpation, and tyranny.
Such trespasses would be clearly evident to the public/ especially in light of the clear and
unambiguous provisions of ths Ocnstituticn that are involved here which leave no room for

construction/ and in light of the numerous adjudications upon them as herein stated.      The
possible breaches of law that nay result by denying this notion are enurerated as follows:

         1.   The failure to uphold these clear and plain provisions of our Constitution cannot
be regard as rtere error in judgement, but deliberate uHEPfflHEN.      "Usurpaticn is defined as
unauthorized arbitrary assuiptian and exercise of pcwer." State ex rel. Danielscn v. Village of
Mound, 234 Mim. 531, 543,     43 N.W.2d 855, 853 (1951).   Wnile error is only voidable, such

usurpation is void.

         The boundry between an error in judgement and the usurpation of -judicial power is this:
         The fearer is reversible by an appellate court and is, therefore, only voidable, which
         ths latter is a nullity.   State v. Mandehr, 209 N.W. 750, 752 (Minn. 1925).

         To take jurisdicticn where it clearly does net exist is usurpation, and no one is bound

 to follow acts of usurpation, and in feet it is a duty of citizen to disregard and disobey them

 since they are void and unenforcable.




                                           \8.
        [N]o authority need be cited for the proposition that, when a court lacks jurisdiction,
       any judgement rendered by it is void and unenforceable.        Ftooker v. Boles, 346 Fed.2d

       285, 285 (1965).

       The fact that the "Texas Statutes" has been in toe for over forty years cannot be held

as a justification to acntinue to usurp power ard set aside the constitutional provisions which

are contrary to such usurpation, as Judge Cboley stated:

        tajjiescence for no length of tine can legalize a clear usurpation of power, where the

        people have plainly expressed their will in the (institution.       Cboley, Cbnstituticnal
        Limitations, p. 71.

        2.       To assure jurisdiction in this case would result in uraSCN.   Chief Justice John

l^rshall cnce stated:

        We [ juips] have no more right to decline the exercise of jurisdiction which is given,

           than to usurp that which is not given.    The one or the other would be treason to the

        constitution.       Cchens v. Virginia, 6 Wheat. (19 U.S.) 264, 404 (1821).

        The judge of ttus court took an cath to uphold and support the (institution of Texas,

and his blatant disregard of that obligation and allegiance can only result in an act of treascn.

           3.    If this court departs fron the clear meaning of the Constitution, it will be regarded

as a blatant act of TOWN*.         Any exercise of power which is done without the support of law or

beyond what the lew allows is tyranny.

           It has been said, with nuch truth, "Wrere the law aids, tyranny begins."    Merritt v.

           Welsh, 104 U.S. 694, 702 (1881).

           The law, the Constitution, does not allow laws to exist without titles or enacting
clauses. To go beyond that and allow the "Texas Statutes" to exist as "law" is nothing but
tyranny.        Tyranny and despotism exist where the will and pleasure of those in government is
followed rather than established law.       It has been repeatedly said and affirmed as a most basic
principle of our government that/ "this is a government of laws and not of man; and that there
is no arbitrary power located in any individual or body of individuals."       Getting v. Kansas

City Stock Yards Co./ 183 U.S. 79, 84 (1901).       The Constitution requires that all laws have
enacting clauses and titles.        Tf these clear and unambiguous provisions of the State

Constitution can be disregarded/ then we no longer have a constitution in this State, and we
no longer live under a government of laws but a gcvernnent of men, i.e., a systan that is
garemed by the arbitrary will of those in office.        One creation of the "Texas Statutes" is a
typical example of the arbitrary acts of government which have become all too prevalent in this
oantiiry.   Its use as law is a ruLHty undar cur Orstituticn.




                    EREKESS CENSIEERBDj the Petitioner respectfully prays that the cruet grant

this Hatian, and moves that this Acticn and Cause be dismissed fee lack cf Subiect tetter

Juris3icticn.




                                                                        Respectfully Submitted*




                                                                Philip Garay #1923161
                                                                1391 EM 3328
                                                                Oiennsssee Gdlony/ Tte«as 75880
X           I.M tHE.


       tf-
P-* TWe